DETAILED ACTION
In response to the Amendments filed on May 31, 2022, claims 19, 23, 24, 31, 33, 37, and 38 are amended; claim 26 is cancelled. Currently, claims 19-25 and 27-39 are still pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 19-25 and 27-39 are allowable. The restriction requirement between Species A-D, as set forth in the Office action mailed on November 15, 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of November 15, 2021 is withdrawn because the allowed claims require all the limitations of an allowable generic linking claim as required by 37 CFR 1.141.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Specification
The amendments to the specification filed on May 23, 2022 is accepted.


Terminal Disclaimer
The terminal disclaimer filed on May 23, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Pat. No. 10,695,510 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
With respect the previous objection to the specification, the amendments to the specification and applicant’s remarks on pg. 9 is considered sufficient to clarifying the previous informality.

With respect the previous objections and 35 U.S.C. 112(b) rejections of the claims, the amendments to the claims as noted by applicant on pgs. 9-10 while sufficient to clarifying some of the informalities and confusion, does not clarify all, see interview summary for additional details. The remaining confusion are clarified by the Examiner’s Amendments below.

With respect the previous double patenting rejections of the claims, a proper terminal disclaimer has been filed on May 23, 2022. Therefore, the previous double patenting rejections are hereby withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kevin Schraven on June 7, 2022.

The application has been amended as follows: 
Claims 19, 23, 27, and 38 are amended as follow:
19. (Currently Amended) An aromatherapy vaporization device comprising: 
a device housing comprising a housing outer surface and a housing inner surface; 
a heating chamber surrounded by the housing inner surface, the heating chamber defining a phyto material receiving volume between a first end and a second end of the heating chamber; 
an ambient air input port formed proximate a first end of the device housing and proximate the first end of the heating chamber, the ambient air input port fluidly coupled to the phyto material receiving volume and the ambient air input port being positioned to intake ambient air from external to the device housing; 
an energy storage member disposed within the device housing and surrounded by the housing inner surface; 
a control circuit disposed within the device housing and surrounded by the housing inner surface, the control circuit coupled to the energy storage member and to the heating chamber; 
an inhalation conduit extending between an upstream conduit end and a downstream conduit end, wherein an inhalation aperture is defined at the downstream conduit end, and the upstream conduit end is fluidly connected to the phyto material receiving volume; 
wherein phyto material is receivable in the phyto material receiving volume through the second end of the heating chamber; 
wherein a continuous fluid pathway is defined between an upstream pathway end positioned at the ambient air input port and a downstream pathway end positioned at the inhalation aperture, the continuous fluid pathway extending through the phyto material receiving volume, the continuous fluid pathway being a sealed pathway that prevents the control circuit, the energy storage member and the housing inner surface from contacting any fluid that passes through the continuous fluid pathway; 
wherein the energy storage member controllably supplies power to the heating chamber; 
wherein the heating chamber is operable to heat the phyto material received within the phyto material receiving volume to a predetermined vaporization temperature to generate phyto material vapor; 
wherein, in response to inhalation from the inhalation aperture by a user, the phyto material vapour mixes with the ambient air drawn through the phyto material receiving volume thereby creating a mixture of phyto material vapour and ambient air drawn through the inhalation conduit to the inhalation aperture; and 
wherein the ambient air is drawn into the phyto material receiving volume through the ambient air input port and through the continuous fluid pathway 
23. (Currently Amended) The aromatherapy vaporization device according to claim 19 comprising: a removable one way airflow valve fluidly coupled with the ambient air input port, wherein the one way airflow valve permits the ambient air to pass into the heating chamber in a first direction, and prevents the mixture of phyto material vapour and ambient air from exiting the heating chamber in a direction opposite the first direction.  
27. (Currently Amended) The aromatherapy vaporization device according to claim [[26]] 19, wherein the heating chamber comprises a phyto material receiving surface, an open end, and at least one sidewall that together define the phyto material receiving volume, and the upstream conduit end is detachably attachable to the open end of the heating chamber.  
38. (Currently Amended) The aromatherapy vaporization device according to claim [[31]] 36 comprising: a mesh proximate [[a]] the second end of the heating chamber for facilitating a reduction in phyto material extract traveling from the phyto material receiving volume into the inhalation conduit.

REASONS FOR ALLOWANCE
Claims 19-25 and 27-39, as presented in the above Examiner’s Amendments of the Amendments filed on May 23, 2022, are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record does not singly or in combination disclose the specifics of aromatherapy vaporization devices with all of the limitations as required by the claims.
The closest prior art of record is Nelson (US Pub. No. 2007/0045288 A1), Postma (US Pub. No. 2013/0247910 A1), Levin (US Pub. No. 2013/0298905 A1), Ooida (US Pub. No. 2008/0216824 A1), Mills (US Pub. No. 2016/0015309 A1), and Vail (US Pub. No. 2004/0009245 A1).
Regarding claim 19, the closest prior art of record do not disclose the specifics of the continuous fluid pathway in combination with the limitations required by the claim. In particular, while Postma further discloses that air entering the fluid pathway is separate from the control circuit and energy storage member, Postma does not disclose of the continuous fluid pathway being sealed from the inner surface such that ambient air is drawn into the phyto material receiving volume and through the continuous fluid pathway without contacting the inner surface. See also applicant’s arguments on 11-13 for details.
Regarding claim 31, the closest prior art of record does not disclose all of the specifics of the atomizer and the female and male threaded couplings in combination with the limitations required by the claim, see previous for additional details.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA ZHANG whose telephone number is (571)270-5369. The examiner can normally be reached Monday-Thursday 8AM - 4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNA ZHANG/Primary Examiner, Art Unit 3783